DETAILED ACTION
This office action is in response to applicant’s submission filed on 11/05/2019, which has an effective filing date of 11/05/2019. Claims 1-20 are pending and are directed towards method, apparatus, and computer product for Distributed Runtime Logging and Transaction Control for Multi-Access Edge Computing Services.  This is Non-Final action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claim 12 is objected to because of the following informalities:  
A.	Claim 12, line 3, recites “a function” when it should recite “a network function”, where limitation of claim 12 is similar to limitation of claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-9 and 11-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Egner et al. (US Patent 10,194,320), hereinafter Egner, filed on Jul. 30, 2017.
Regarding claim 1, Egner teaches a method, comprising: 
receiving, by a distributed transaction control system in a first edge cluster of an application service layer network, a request from a network function (col. 10, line 15-34 and col. 24, line 49-67; mobile edge-compute (MEC) system communicating with authentication server receives a request, where interconnected devices can be communicated via applications including application-specific integrated circuit, from a client information handling system attempting to access the network); 
logging, by the distributed transaction control system, a record of the request; publishing, by the distributed transaction control system, the record of 
receiving, by the distributed transaction control system, a validation decision for the request, wherein the validation decision is provided from a main transaction control system for the application service layer network (col. 25, line 63-67 and col. 26, line 1-9; MEC system receives a validation message from the remote authentication server in response to the request); 
initiating, by the distributed transaction control system, a positive response to the request by the first edge cluster when the validation decision indicates an approval of the request (col. 26, line 32-55; MEC grants the requested network access to the client information handling system when the validation message indicates a valid request); and 
initiating, by the distributed transaction control system, a denial response to the request when the validation decision indicates a disapproval of the request (col. 27, line 38-67 and col. 28, line 1-9; MEC denies the requested network access to the client information handling system when the message indicates an invalid request).
Regarding claim 2, Egner teaches method of claim 1.

Regarding claim 3, Egner teaches method of claim 1.
Egner teaches the request includes one of a domain name system (DNS) query, a service instantiation request, or a data request (col. 26, line 41-55; client information handling system requests access to the network for services).
Regarding claim 4, Egner teaches method of claim 1.
Egner teaches storing, in a memory of the main transaction control system, control policies for the first -28-Docket No. 20190441edge cluster (col. 9, line 17-39 and col. 25, line 1-28; the authentication server police access to a plurality of client information handling systems using stored pool of IMSIs and credentials for trusted clients); 
obtaining, by the main transaction control system, the request (col. 9, line 17-39 and col. 24, line 49-67; the authentication server receives the client information handling system request via the MEC); 
comparing, by the main transaction control system, the request against the control policies (col. 9, line 17-39 and col. 25, line 29-46; the authentication server compares the received credentials in the request to the stored credentials); and 

Regarding claim 5, Egner teaches method of claim 4.
Egner teaches the control policies include one or more of: 
transaction policies governing requests from devices and functions external to the first edge cluster; 
system policies governing requests from devices and functions internal to the first edge cluster; or 
access policies governing access requests to the first edge cluster (col. 9, line 17-39 and col. 24, line 49-67; the authentication server police access to a plurality of client information handling systems using stored pool of IMSIs and credentials for trusted clients via the MEC).
Regarding claim 6, Egner teaches method of claim 1.
Egner teaches storing, by the distributed transaction control system and in a local memory, the distributed ledger (col. 3, line 51-65 and col. 27, line 24-37; MEC may update a transaction history block chain and each client information handling system may store a block chain record).
Regarding claim 7, Egner teaches method of claim 1.
Egner teaches storing, by the main transaction control system, the distributed ledger (col. 15, line 34-62; the authentication server stores the transaction history block chain).
Regarding claim 8, Egner teaches method of claim 1.
Egner teaches the validation decision includes policy information supporting the validation decision (col. 27, line 38-67 and col. 28, line 1-9; the authentication server may transmit a message indicating that the received IMSI is not valid and that the client information handling system could not be verified).
Regarding claim 9, Egner teaches method of claim 8.
Egner teaches publishing another record of one of the positive response or the denial response in the distributed ledger, wherein the other record includes the policy information supporting the validation decision (col. 3, line 47-67 and col. 28, line 10-42; block chain data record may describe each previous attempt, such as IMSI used to gain access, whether that access was successful, and whether security flags are associated with the requesting client information handling system).
Regarding claim 11, Egner teaches one or more network devices in an application service layer network (col. 10, line 15-34 and col. 24, line 49-67; 
a communications interface (col. 7, line 31-41; network interface device 120); 
a memory to store instructions (col. 7, line 1-16; memory storing instructions); and 
one or more processors, wherein the one or more processors execute the instructions to (col. 7, line 1-16; a CPU to execute instructions):
receive a request from a network function (col. 24, line 49-67; mobile edge-compute (MEC) system communicating with authentication server receives a request from a client information handling system attempting to access the network); 
log a record of the request; publish the record of the request in a distributed ledger (col. 26, line 56-67 and col. 27, line 24-37; MEC may update a transaction history block chain to describe an attempt by the client information handling system to access a network); 
receive a validation decision for the request, wherein the validation decision is -30-Docket No. 20190441 provided from a main transaction control system for the application 
initiate a positive response to the request when the validation decision approves the request (col. 26, line 32-55; MEC grants the requested network access to the client information handling system when the validation message indicates a valid request); and 
initiate a denial response to the request when the validation decision disapproves the request (col. 27, line 38-67 and col. 28, line 1-9; MEC denies the requested network access to the client information handling system when the message indicates an invalid request).
Regarding claim 12, Egner teaches apparatus of claim 11.
Egner teaches when receiving the request, the one or more processors further execute the instructions to: 
receive the request from a function within a first edge cluster (col. 10, line 15-34 and col. 24, line 49-67; mobile edge-compute (MEC) system communicating with authentication server receives a request from a client information handling system attempting to access the network).
Regarding claim 13, Egner teaches apparatus of claim 11.
Egner teaches wherein the request includes a request by one application instance to interact with another application (col. 8, line 8-13 and col. 24, line 49-67; mobile edge-compute (MEC) system receives a request, where interconnected devices comprising application can be communicated via an application programming interface, from a client information handling system attempting to access the network).
Regarding claim 14, Egner teaches apparatus of claim 11.
Egner teaches store, in the memory, the distributed ledger (col. 3, line 51-65 and col. 27, line 24-37; MEC may update a transaction history block chain and each client information handling system may store a block chain record).
Regarding claim 15, Egner teaches apparatus of claim 11.
Egner teaches the validation decision includes policy information supporting the validation decision (col. 27, line 38-67 and col. 28, line 1-9; the authentication server may transmit a message indicating that the received IMSI is not valid and that the client information handling system could not be verified).
Regarding claim 16, Egner teaches apparatus of claim 15.
Egner teaches publish another record of one of the positive response or the denial response in the distributed ledger, wherein the other record includes the 
Regarding claim 18, Egner teaches a non-transitory computer-readable storage medium storing instructions executable by a processor of a device, which when executed cause the device to (col. 7, line 1-16; a CPU to execute instructions stored in memory):
receive a request from a network function (col. 24, line 49-67; mobile edge-compute (MEC) system communicating with authentication server receives a request from a client information handling system attempting to access the network); 
log a record of the request; publish the record of the request in a distributed ledger (col. 26, line 56-67 and col. 27, line 24-37; MEC may update a transaction history block chain to describe an attempt by the client information handling system to access a network); 
receive a validation decision for the request, wherein the validation decision is -30-Docket No. 20190441 provided from a main transaction control system for the application 
initiate a positive response to the request when the validation decision approves the request (col. 26, line 32-55; MEC grants the requested network access to the client information handling system when the validation message indicates a valid request); and 
initiate a denial response to the request when the validation decision disapproves the request (col. 27, line 38-67 and col. 28, line 1-9; MEC denies the requested network access to the client information handling system when the message indicates an invalid request).
Regarding claim 19, Egner teaches computer product of claim 18.
Egner teaches publish another record of one of the positive response or the denial response in the distributed ledger, wherein the other record includes the policy information supporting the validation decision (col. 3, line 47-67 and col. 28, line 10-42; block chain data record may describe each previous attempt, such as IMSI used to gain access, whether that access was successful, and whether .
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 10, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Egner in view of Padmanabhan (US Pub. 2020/0374106) filed on Oct. 29, 2019.
Regarding claim 10, Egner teaches method of claim 1.
Egner teaches receiving, by the distributed transaction control system, another request from the network function (col. 17, line 16-38 and col. 24, line 49-67; mobile edge-compute (MEC) system receives multiple requests from a client information handling system attempting to access the network);   
logging, by the distributed transaction control system, another record of the request; publishing, by the distributed transaction control system, the other 
determining, by the distributed transaction control system, a validation decision for the other request (col. 17, line 16-38 and col. 27, line 24-37; MEC may update a transaction history block chain to describe multiple attempts by the client information handling system to access a network).
	Egner does not teach a validation decision based on a smart contract in the distributed ledger
	Padmanabhan teaches a validation decision based on a smart contract in the distributed ledger (para 252, line 1-11; triggers execution of a smart contract in a blockchain to perform validation of the transaction)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Egner to incorporate the teachings of Padmanabhan to provide triggering execution of a smart contract in a blockchain to perform validation of the transaction.  Doing so would allow for implementing access restrictions related to reading data from a blockchain, as recognized by Padmanabhan.
Regarding claim 17, Egner teaches apparatus of claim 11.

determine a validation decision for the other request (col. 17, line 16-38 and col. 27, line 24-37; MEC may update a transaction history block chain to describe multiple attempts by the client information handling system to access a network).
	Egner does not teach a validation decision based on a smart contract in the distributed ledger
	Padmanabhan teaches a validation decision based on a smart contract in the distributed ledger (para 252, line 1-11; triggers execution of a smart contract in a blockchain to perform validation of the transaction)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Egner to incorporate the teachings of Padmanabhan to provide triggering execution of a smart contract in a blockchain to perform validation of the transaction.  Doing so would allow for implementing access restrictions related to reading data from a blockchain, as recognized by Padmanabhan.
Regarding claim 20, Egner teaches computer product of claim 18.
Egner teaches receive another request from the network function (col. 17, line 16-38 and col. 24, line 49-67; mobile edge-compute (MEC) system receives multiple requests from a client information handling system attempting to access the network);   
publish another record of the request in the distributed ledger (col. 17, line 16-38 and col. 27, line 24-37; MEC may update a transaction history block chain to describe multiple attempts by the client information handling system to access a network); and 
determine a validation decision for the other request (col. 17, line 16-38 and col. 27, line 24-37; MEC may update a transaction history block chain to describe multiple attempts by the client information handling system to access a network).
	Egner does not teach a validation decision based on a smart contract in the distributed ledger
	Padmanabhan teaches a validation decision based on a smart contract in the distributed ledger (para 252, line 1-11; triggers execution of a smart contract in a blockchain to perform validation of the transaction)
.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	The following are the related patents and applications: Egner et al. (US Pub. 2019/0026450) discloses secure access to a mobile edge-computing system device may comprise receiving a request to access the mobile edge-computing system; Kawasaki et al. (US Pub. 2019/0357287) discloses establishment of sessions that connect to various DNs and session modification request message includes the information A, where the data network A is a data network for Mobile Edge Computing (MEC); Sabella et al. (US Pub. 2019/0158300) discloses Multi-Access Edge Computing (MEC) billing and charge tracking, and receiving a computational processing request for a service operated with computing 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN H NGUYEN whose telephone number is (571)272-6443.  The examiner can normally be reached on Monday-Friday 8:30am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NHAN HUU NGUYEN/Examiner, Art Unit 2492

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492